Order entered December 13, 2017




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-16-01527-CR

                                JOSE RAMON CRUZ, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 204th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F12-24443-Q

                                               ORDER
       Before the Court is appellant’s December 11, 2017 motion to extend time to file

appellant’s brief in which he seeks to extend the time to file his tendered brief. By order entered

December 5, 2017, the Court ordered appellant to file his brief by December 13, 2017. Thus, the

brief appellant tendered to the Clerk of the Court on December 11, 2017 is timely.

       We DENY AS MOOT appellant’s motion and ORDER the brief received on December

11, 2017 filed as of the date of this order.


                                                        /s/   ADA BROWN
                                                              JUSTICE